                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


STEPHEN J. SEEFELDT,

                   Plaintiff,
                                                    Case No. 20-cv-238-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff indicates that he is

not employed, he is not married, and he has no dependents he is responsible

for supporting. Dkt. No. 3 at 1. The only income listed by the plaintiff in the

last twelve months is a $5,000 gift from his parents, and a $2,000 loan from

his parents. Id. at 2. The plaintiff lists a mortgage payment of $320.34 per


                                          1
month and other household expenses of $730 per month. Id. The plaintiff owns

a 2004 Jeep Grand Cherokee worth approximately $3,500, he owns his home

worth approximately $43,000 with no equity, he does not own any other

property of value, and he has no cash on hand or in a checking or savings

account. Id. at 3-4. In the other circumstances section of the affidavit, the

plaintiff states “I’m 2 mo. behind in my mortgage. My bills are all late and

behind.” Id. at 4. The plaintiff has demonstrated that he cannot pay the $350

filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied Social Security

Disability Insurance for lack of disability, that his is disabled, and that the

conclusions and findings of fact by the Commissioner when denying benefits

are not supported by substantial evidence and are contrary to federal laws and

regulations. Dkt. No. 1 at 1-2. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 18th day of February, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
